Dissenting Opinion by
Judge Doyle:
The issue before the Court is not the value of the farmland for inheritance tax purposes. The Department of Revenue has no quarrel with giving the six tracts of farmland special preferential tax treatment to carry out the public policy of this Commonwealth, pronounced in Article 8, Section 2(b)(1) 2 of the Pennsylvania Constitution. That Section allows the General Assembly to “Establish standards . . . for . . . agriculture reserves, and land actively devoted to agricultural use, and make special provisions for the taxation thereof. . ,”1
What is before the court is the singular issue of placing a value on a residuary bequest of $625,086.08 to *250eleven charities named in the will of Irvin G. Engle. The Department argues that the value of this bequest should be, not $625,086.08, but $341,756.98, a position which is directly contrary to the Inheritance and Estate Tax Act2 (Act). Section 1711 of the Act3 establishes that transfers (by will) of property to charitable institutions are exempt from inheritance tax. The Act, in its definitional section, further provides that the “value” of that property shall be “The price at which the property would be sold by a willing seller, not compelled to sell, to a willing buyer, not compelled to buy, both of whom have reasonable knowledge of the relevant facts.” 72 Pa. C. S. §1702. Would any reasonable person sell $625,086.08 cash for anything less than $625,086.08? As simplistic as that question may seem, the Department would have us answer in the affirmative in direct contravention of another public policy of our Commonwealth, that is, to encourage private contributions to charitable institutions.
The Department’s argument is centered on the other portion of the definition of “value” which states, “Value as to land in agricultural use . . . means the value which the land has for its particular use according to the standards provided in Section 1722 (relating to [preferred use value]).” However, we are not considering a devise of real estate, but rather a gift of one-half of Irvin Engle’s residuary estate in the form of a cash bequest.
Underlying the Department’s argument seems to be the unspoken claim that it is not “fair” to value the “property” as an asset in the form of real estate on the date of death—and thus afford preferential tax treatment in accord with the public policy of our state—and then, on the other hand, value the “property” at full face value in the form of cash that is given to several charitable institu*251tions for the purposes of advancing another public policy of the Commonwealth. My response to this unarticulated argument of “unfairness” is tripartite. First, there is nothing wrong with advancing both public policies of our Commonwealth and providing double tax benefits (like double “coupons” at the supermarket) if that is what the General Assembly has statutorily provided. Second, the end result will be a larger residuary estate (because fewer tax dollars will be paid) which will enure to the benefit of the eleven charities; it is inconsequential that the non-charitable heirs will also benefit (that does not make them uncharitable). Third, to apply the divining rod of “fairness” to the statutory interpretation of a tax statute is a divination likely to produce some rather inauspicious results. Accordingly, I dissent.

 The General Assembly has passed legislation to implement this policy. See Pennsylvania Farmland and Forest Land Assessment Act of 1974, Act of December 19, 1974, EL. 973, as amended, 72 ES. §§5490.1-5490.13. We note that if it were not for this provision, special tax treatment would offend the Uniformity Clause of the Constitution, Article 8, Section 1. Hess v. Montgomery County Board of Assessment Appeals, 75 Pa. Commonwealth Ct. 69, 461 A.2d 333 (1983).


 72 Pa. C. S. §§1701-1796.


 72 Pa. C. S. §1711.